DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The Requirement for Restriction mailed 7/20/2021 has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not appear to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claims 18 and 27, the limitation “such that it defines” renders the claim indefinite. It is unclear what element of the claimed invention is “it”. For purposes of examination the indefinite limitation has been deemed to claim that the first filar defines an inner lumen.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5836946 A to Diaz et al. (hereinafter, Diaz).
Regarding Claim 18, Diaz discloses a torque coil (10b, see Figs. 4-5) comprising inter alia: 
a first filar (34) configured in an inner layer that is helically wound in a constricted state such that it defines an inner lumen providing access between a proximal and distal end of the torque coil (col. 6 ll. 18-49); 
a second filar (46) configured in an outer layer that is helically wound over the inner layer in a constricted state (col. 6 ll. 18-49); and 

Regarding Claim 19, Diaz discloses wherein at least one of the first and second filars comprises a metal wire (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13) covered with a polymer cover surrounding the metal wire (col. 8, ll. 61-66, col. 9, ll. 2-3).  
Regarding Claim 20, Diaz discloses wherein at least one of the first and second filars comprises an optical fiber core (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13) covered with a cladding surrounding the core (col. 8, ll. 61-66, col. 9, ll. 2-3).  
Regarding Claim 21, Diaz discloses wherein the torque coil is configured with at least one of at least one-to-one torque transfer, at least one-to-two torque transfer, and at least one-to-three torque transfer (a metal wire would provide a one-to-one/two/three torque transfer, col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).  
Regarding Claim 22, Diaz discloses a third filar (42) configured in an intermediate layer between the inner and outer layers that is helically wound over the inner layer in a constricted state (col. 6 ll. 18-49).  
Regarding Claim 23, Diaz discloses wherein the at least two of the first, second and third filars comprise a metal wire covered with a polymer cover surrounding the metal wire thereby electrically isolating the metal wire such that at least two of the first, 
Regarding Claim 24, Diaz discloses wherein each of the first, second and third filars comprise a metal wire covered with a polymer cover surrounding the metal wire thereby electrically isolating the metal wire such each of the first, second and third filars transmits electrical signals between the proximal and distal end of the torque coil (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13, col. 8, ll. 25-36).    
Regarding Claim 25, Diaz discloses wherein the at least one of the first, second and third filars comprise a stiffening wire filar (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).
Regarding Claim 26, Diaz discloses wherein the at least two of the first, second and third filars comprise a stiffening wire filar (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).
Regarding Claim 27, Diaz discloses a torque coil comprising inter alia: 
an inner layer comprising a first filar (34) helically wound in a constricted state such that it defines an inner lumen providing access between a proximal and distal end of the torque coil (col. 6 ll. 18-49); 
an intermediate layer (42) comprising a second filar helically wound over the inner layer in a constricted state (col. 6 ll. 18-49); and 
an outer layer comprising a third filar helically (46) wound over the intermediate layer in a constricted state (col. 6 ll. 18-49); and
at least one of the first, second and third filars comprises a signal transmitting material (col. 8, ll. 25-36) surrounded by an isolating material (32, 44 and/or 17) thereby 
Regarding Claim 28, Diaz discloses wherein at least one of the first, second and third filars comprises a metal wire (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13) covered with a polymer cover surrounding the metal wire col. 8, ll. 61-66, col. 9, ll. 2-3).  
Regarding Claim 29, Diaz discloses wherein at least one of the first, second and third filars comprises an optical fiber (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13)  core covered with a cladding surrounding the core (col. 8, ll. 61-66, col. 9, ll. 2-3).  
Regarding Claim 30, Diaz discloses wherein the torque coil is configured with at least one of at least one-to-one torque transfer, at least one-to-two torque transfer, and at least one- to-three torque transfer (a metal wire would provide a one-to-one/two/three torque transfer, col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).  
Regarding Claim 31, Diaz discloses wherein the at least two of the layers comprise a metal wire filar covered with a polymer cover surrounding the metal wire filar thereby electrically isolating the metal wire filar such that electrical signals are transmitted between the proximal and distal end of the torque coil in at least two of the layers of the torque coil (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13, col. 8, ll. 25-36).  
Regarding Claim 32, Diaz discloses wherein each of the layers comprise a metal wire filar covered with a polymer cover surrounding the metal wire thereby electrically isolating the metal wire such that electrical signals are transmitted between the proximal 
Regarding Claim 33, Diaz discloses wherein the at least one layer comprises a stiffening wire filar (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).  
Regarding Claim 34, Diaz discloses wherein at least two layers comprise a stiffening wire filar (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791